DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
 
Allowable Subject Matter
Claims 1-3 and 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…the container comprises an interior floor having a flexible floor part maintainable in a planar configuration in which the flexible floor part is planar… 
…the manufacturing apparatus comprises a deformation system configured to cause a displacement of at least a part of the flexible floor part …releasing at least a part of the product at the displaced part of the flexible floor part, wherein the deformation system is further configured to cause a gradual displacement consisting of a localized bend that spans a width of the flexible floor part and is caused to travel along the length of said floor by the deformation system.”
While the use of deformable platforms and release layers is well known and conventional in the art, the prior art neither teaches nor suggests a deformation system configured to cause a gradual displacement consisting of a localized bend that spans a width of a flexible floor part which travels along the entire length of floor.
The closest prior art of record, Stadlmann (US 2016/0136902 A1), discloses an additive manufacturing apparatus comprising: a container (tray 5 in Figure 1) for holding a radiation-curable liquid; a build platform (11) having a build surface for holding a product (2), the build platform being movable relative to the container in a predetermined direction (Paragraphs 0038, 0039; the platform is repeatedly lowered to and raised from container of liquid); and a radiation source (10) for providing hardening radiation to selectively solidify radiation-curable liquid in the container by exposure to form the product (Paragraph 0032), wherein the container comprises an interior floor (tray base 6) having a flexible floor part (Paragraphs 0010-0011) maintainable in a planar configuration in which the flexible floor part is planar (Paragraph 0054); radiation-curable liquid in contact with the interior floor is confined by a container wall (7) comprising at least one flexible wall section arranged to move intactly with the flexible floor part (Paragraphs 0010, 0033).  The manufacturing apparatus further comprises a deformation system (9) configured to cause a displacement of at least a part of the flexible floor part in a direction having a component normal to and pointing away from the build surface of the build platform thereby releasing at least a part of the product at the displaced part of the flexible floor part (implicit as to Figures 4-8, Paragraph 0056; platform 11 and object 2 is lowered to the 
Another prior art, El-Siblani (US 2011/0089610 A1), discloses additive manufacturing apparatus comprising a container (trough 97 in Figure 2A) of radiation-curable liquid (92), build platform (74), and a radiation source (86).  The floor of the container (substrate 79a) comprises a semi-rigid translucent layer (84a in Figures 2B) and an elastomeric translucent layer (80a) positioned above the semi-rigid translucent layer along with a mechanism for peeling solidified material from the substrate (Paragraph 100).  El-Siblani further discloses an embodiment wherein the peeling means includes a peeling member (292 in Figures 21-24).  The peeling member traverses across the substrate between the substrate (279) and a film (294) and between the film (294) and the object (44) to gradually peel the film away as a localized bend that spans the width of the floor (Paragraph 0126; the peeling member is an elongated, cylindrical member and traverses a linear path across the width of the film).
Applicant argues, see Pages 06-10, the combination of El-Siblani and Stadlmann would be improper as El-Siblani does not purport to address the problems set out in the claimed invention; specifically, it does not disclose the peeling member traversing across the substrate to gradually peel the film away as a localized bend that spans the width of the floor. Examiner it may be desirable to include a mechanism for peeling solidified material from solidification substrate to ensure complete separation of the recently built section” (paragraph 0100), the only described implementation is referenced in step 1014 “the solidification substrate is bi-directionally tilted to peel the exposed surface of the object”.  Applicant reasons this description amounts to separation via tilting; Examiner further agrees.  As shown in Figures 21-24, springs are illustrated in support that tilting is used for said separation.  Applicant further contends the peeling member of El-Siblani does not traverse between the substrate and film as it would require that the substrate be resilient or flexible.  However, as noted above, and as described throughout El-Siblani, the peeling member is expressed as rigid or semi-rigid (e.g. flexible) (see paragraphs 0085, 0087).  While it would be conceivable to provide a deformation system configured to cause a gradual displacement consisting of a localized bend that spans a width of a flexible floor part to prevent damage to the substrate or to prevent objects from deforming or breaking due to separation forces, the broadest reasonable interpretation does not mean the broadest possible interpretation.  As discloses in the current application, providing a deformation system configured to cause a gradual displacement consisting of a localized bend that spans a width of a flexible floor part allows controlling and facilitating detachment forces between the product and container floor (Page 2 of the instant Specification).
Claims 2-3 and 5-18 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        1/11/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748